General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The merits of this case have been carefully reexamined in light of applicant’s response received 1/27/2021. It is the Examiner’s position that the rejection of record under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs has not been overcome by applicants’ amendment and is hereby set forth and made FINAL.
Examiner's Comments to Applicants' Remarks/Amendments (1/27/2021)
(Page 3) – Applicant argues that both occurrences of feature (c) in 1.7 are “flat, raised surfaces, the profile of which is visible in [1.4]. Further, “there is no contour or depth to these features as evident from the surface shading”.
The Examiner respectfully disagrees with this argument. The exact three dimensional appearance and location of the surfaces annotated as feature (c) cannot be determined from the provided views. There is no visual representation to suggest that these interior surfaces are flat, recessed or have any other specific appearance. As annotated below in 1.3 and 1.7 the horizontal lines of both occurrences of feature (c) denote the circular outline of the features. No other information is provided to determine exactly where the center of these features are located or exactly how they appear; similar to feature (d) as annotated below, only the outer and inner edges of the features are identified. Further the lighter surface shading of features (c) provide no visual meaning to understand the exact three dimensional appearance and location for these center surfaces. Similar to feature (e) shown below – the shading provides no real meaning to aid in understanding the exact three dimensional appearance. It is the perspective view of 1.6 that aids in understanding the exact three dimensional appearance and location of the feature and its interior surfaces. 
Therefore, the claim rejection under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs for indefiniteness is proper because multiple interpretations of features of the claimed design are possible.

    PNG
    media_image1.png
    667
    846
    media_image1.png
    Greyscale

	
Specification
The title is inconsistent or unclear because more than one title is used in the application. (MPEP 1503.01.I) The titles “Contact Plug” and “Head Lamp” appear in the application as the title. The claimed invention should be accurately described throughout the specification. Therefore for accuracy, the title should be amended throughout the application, original oath or declaration excepted, to read: -- Contact Plug --.
Claim Refusal - 35 USC § 112
The claim is AGAIN AND FINALLY rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claim is indefinite and not enabled because: 
In 1.7 the exact three dimensional appearance and location of both occurrences of feature (c) cannot be determined from the provided view. Without sectional or additional perspective views (disclosing this side of the article) to corroborate or explain the changes in contours and differences in the depths of these features it is not possible to determine the exact appearance or spatial characteristics for this portion of the design. Applicants may overcome this portion of the rejection by 


    PNG
    media_image2.png
    307
    752
    media_image2.png
    Greyscale

All features must be corroborated throughout the views; and without the presence of multiple interpretations. New matter is not permitted.
Replacement Reproductions
Any amended replacement reproduction sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each reproduction sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). The corrected reproductions must not contain new matter (35 U.S.C. 132; 37 CFR 1.121). 
The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph). Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application.
When preparing new drawings in compliance with the requirement therefore, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
Conclusion
In summary, the claim stands rejected under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), first and second paragraphs. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). 
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Mailing should be done sufficiently in advance to ensure the USPTO receipt prior to reply period expiration
Facsimile to the USPTO's Official Fax Number (571-273-8300) (Do Not Fax Formal Reproductions)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
For additional information regarding responding to office actions see: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at: https://portal.uspto.gov/pair/PublicPair
The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rhea Shields whose telephone number is (571)272-3848.  The examiner can normally be reached on M-F 8:00a-5:00p EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane (571) 272-7609 may be contacted.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rhea Shields/Primary Examiner, Art Unit 2915